Citation Nr: 1229404	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-04 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Entitlement to a higher initial evaluation for the service-connected lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax, and residuals of thoracotomy rated as 30 percent disabling beginning on August 17, 2005 and rated as 100 percent disabling beginning on September 21, 2011.   




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in March 2008 and December 2011.  

In March 2008 rating decision, the RO granted service connection for a lung condition to include emphysema, bronchial pneumonia, spontaneous pneumothorax and residuals of thoracotomy asthma and obstructive sleep apnea and initially assigned a no percent rating beginning on August 17, 2005.  

In a December 2011 rating decision, the RO assigned an increased rating of 30 percent, beginning on August 17, 2005 and a schedular rating of 100 percent, beginning on September 21, 2011.  

In March 2012, the Veteran testified at a videoconference hearing from the RO held before the undersigned Veterans Law Judge.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran asserts that a 100 percent rating is warranted for the service-connected lung disorder for the entire period of the appeal or from August 17, 2005.  

As noted, a 30 percent rating was assigned to the service-connected lung disability effective on August 17, 2005, and a 100 percent rating was assigned effective on September 21, 2011 under Diagnostic Code 6602.  

The 100 percent rating under Diagnostic Code 6602 was assigned based upon the finding that the Veteran was placed on oxygen therapy on September 21, 2011.    

A review of the record shows that the Veteran was afforded a VA respiratory examination in August 2011 and pulmonary function tests in September 2005, August 2009, October 2009 and August 2011.  

The Board finds that another examination is warranted to obtain medical evidence as to the current severity of the lung disability and to obtain a medical evidence as to whether a rating in excess of 30 percent is warranted prior to September 21, 2011.    

In the present appeal, the Veteran was afforded a VA examination in August 2011 when the Veteran was noted to be taking a mometasone inhaler on a daily basis.  It is not clear from the record whether the prescribed medication was a systemic (oral or parenteral) high dose corticosteroid or imunnosuppressive medication.  See Diagnostic Code 6602.  

It is not clear from the record whether the Veteran had maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) at an earlier time.  See Diagnostic Code 6603 or was afforded maximum exercise capacity testing.  The record shows that the Veteran had dyspnea on moderate exertion.  

A September 21, 2011 VA treatment record indicates that a VA physician noted that the Veteran was using an inhaled corticosteroid (mometasone) and also had had an abnormal oxygen response to exercise.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The RO should obtain copies of all records of VA treatment for the service-connected lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax and residuals of thoracotomy dated since November 2011.  

The RO should obtain a record or report of the medications prescribed since August 2005 to treat the service-connected lung disability.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any copies of any outstanding non-VA treatment records referable to the service-connected lung disability since August 2005.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA or non-VA medical treatment rendered for the service-connected lung disability since August 2005.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

2.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the service-connected lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax, and residuals of thoracotomy by the VA healthcare system since November 2011.  The RO should obtain a record or report of the medications prescribed since August 2005 to treat the service-connected lung disability.    

3.  The RO also should schedule the Veteran for a VA examination along with pulmonary function tests to determine the severity of the service-connected lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax, and residuals of thoracotomy.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The pulmonary function studies should include complete results including FEV-1, FVC, FEV-1/FVC, and DLCO (SB).  Maximum exercise capacity testing should be conducted.   

The examiner should indicate whether the Veteran had at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications; or more than one attack per week with episodes of respiratory failure or evidence of cor pulmonale (right heart failure), right ventricular hypertrophy or pulmonary hypertension (shown by Echo or cardiac catheterization); or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) at any time during the course of the appeal.  The examiner should report the date of onset for any of these symptoms.  

The examiner should opine as to whether the Veteran's use of a mometasone inhaler was constituted a systemic (oral or parenteral) high dose corticosteroid or imunnosuppressive medication and, if so, identify the date when the Veteran began taking the mometasone or other systemic (oral or parenteral) high dose corticosteroid or imunnosuppressive medication.   

The examiner should opine as to whether the service-connected lung disability caused chronic respiratory failure with carbon dioxide retention or cor pulmonale or required a tracheostomy at any earlier time during the course of the appeal.  The examiner should report the date of onset for any of these symptoms.  

The examiner should provide a complete rationale for any opinion provided.  

4.  After completing all indicated development, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



